PER CURIAM.
David A. Daugherty appeals the summary denial of his motion to allow credit for jail time. We reverse.
The order denying the motion is inconsistent, and appears to have been entered in error. In one paragraph, the court supports awarding Daugherty additional credit, but the last sentence in that paragraph is unfinished, and the court ultimately denied the motion. In addition, none of the documents identified in the order are attached to it.
The trial court is directed to reconsider the motion. If the court denies the claim, it should attach those portions of the record which conclusively refute Daugherty’s allegations.
Reversed and remanded.
FULMER, A.C.J., and NORTHCUTT and GREEN, JJ., Concur.